Citation Nr: 1639375	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-17 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, to include service in the Republic of Vietnam.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013, the Board reopened and remanded on the merits the claim of entitlement to service connection for hypertension.


FINDING OF FACT

The Veteran's hypertension was caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. 
§§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253   (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the Veteran asserts that his currently-diagnosed hypertension was caused or is aggravated by his service-connected diabetes mellitus.  

In this case, there are opinions both for and against the claim.  Of note, in March 2004 and December 2013, VA examiners opined that the Veteran's hypertension is not secondary to diabetes mellitus, and the December 2013 VA examiner also found specifically that the Veteran's hypertension is not aggravated beyond its normal progression by diabetes mellitus.  Both examiners relied solely upon an absence of renal disease from diabetes mellitus as the basis of the opinion.

In contrast, in June 2016, a VHA examiner opined that it is at least as likely as not that the Veteran's hypertension is caused by his service-connected diabetes mellitus.  In providing the opinion, the examiner acknowledged the December 2013 VA examiner's conclusion that the Veteran does not have renal disease, or diabetic nephropathy.  However, the examiner cited to specific clinical findings of record - namely, a rising ratio value of microalbumin to creatinine (MAB/cr) - in support of his conclusion that "it is clear that the Veteran does have diabetic nephropathy."  The examiner further considered the Veteran's blood pressure readings both prior to and since 2005 (when the examiner concluded that the Veteran's MAB/cr "rose out of the normal range") and found that prior to 2005, the Veteran had isolated systolic blood pressure elevation but not hypertension as defined by VA regulations.  However, in 2005, hypertension began, about the same time as the onset of diabetic nephropathy.  Thus, he concluded that the Veteran's hypertension is at least as likely as not caused by diabetes mellitus.

The Board finds the June 2016 VHA opinion to be the most probative evidence of record.  The examiner provided a thorough and detailed rationale with reference to specific clinical findings to support the opinion offered, and, further, reconciled his opinion with the conflicting December 2013 VA opinion which, notably, was based on the same rationale as the earlier March 2004 opinion.  Moreover, the Board observes that the June 2016 VHA examiner is an internist certified in pulmonology, as compared to the nurse practitioners who provided the December 2013 and March 2004 opinions.  Thus, the June 2016 VHA opinion, finding that the Veteran's hypertension was at least as likely as not caused by his diabetes mellitus, is considered to be the most probative and persuasive evidence of record.

In light of the foregoing, the Board resolves any doubt in the Veteran's favor and finds that his hypertension developed secondary to his service-connected diabetes mellitus.  Consequently, the benefit sought on appeal is granted.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for hypertension is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


